GG--.._._.__Em&§§§e 1:18-mj-02966-ADC Document 3 Filed 11/13/18 Page 1 of 10_
ED----_.._.HECEIVED 18 ' 2 9 6 6 "'ADC

l_\lOV 1 3 2013

Ar BAerM
csaaaza~"°§i<=° f 4
MAR¥LANDDE lfred Johnson II, Special Agent with the Bureau of Alcohol, Tobacco, Fireanns and

AFFIDAVIT IN SUPPOR'I` OF SEARCH WARRANT

Explosives (ATF) being duly sworn, deposes and states as follows: .
INTRODUCTION AND AGENT BACKGROUND
1. This is an Afiidavit provided in support of an application for a search Warrant
pursuant to Federal Rule of Criminal Procedure 41. Speciflcally, I seek a search and seizure
warrant authorizing the search and seizure of the following property for evidence that Andre
TURNER violated 21 U.S.C. § 841, possession With the intent to distribute controlled dangerous
substances, and lS U.S.C. § 922(g), possession of a firearm by a prohibited person:

a. A blue Sarnsung Galaxy 89+ cellular telephone bearing IMEl number
353515090362055 recovered at 2932 Oakford Avenue (hereinafter “Subject Electronic Dcvice
1”). Subject Electronic Device 1 is described more fully in Attachment A.

b. A black ZTE cellular phone cellular telephone recovered at 2932 Oakford
Avenue (hereinafter “Subject Electronic Device 2”). Subject Electronic Device 2 is described
more fully in Attachment A (collectively, the “Subject EIectronic Devices”).

2. The applied for Warrant would authorize the forensic examination of the Subject

Electronic Devices for the purpose of identifying electronically stored data particularly described

- in At‘tachment B and using thel protocols described in Attachrnent C by ATF or their authorized

representatives, including but not limited to other law enforcement agents assisting in this
investigation

3. I am a Special Agent with ATF and have been since May 10, 2016. I successfully

completed the Criminal Investigator Training Program and the ATF Special Agent Basic Training

Academy at the Federal Law Enforcement Training Center, located in Glynco, Georgia, where I

Case 1:18-mj-02966-ADC Document 3 Filed 1_1/13/18 Page 2 of 10

received specialized training in the investigation of federal crimes involving firearms, alcohol and
tobacco diversion, arson and explosives, and narcotics1 l am currently assigned to the Baltimore
Field Division. l have participated in numerous investigations involving violent crime, firearms
violations, and illegal drugs, including two Title ]Il wiretaps involving these violations l have
arrested or assisted in the arrest of individuals for the above-listed offenses

4. Prior to employment with ATF, I was a police officer for the Charleston City Police
Department in Char`leston, South,Carolina for three years where I served as a patrol officer and a
- Special Weapons and Tactics (S.W.A.T.) Team Operator. l also served as an Officer (0-3) in the
United States Coast Guard CU.S.C.G.) for six years

5. Through training and experience, including interviews of and numerous hours of
surveillance of suspected drug and firearms traffickers, l am familiar with the actions, traits, habits
and terminology utilized by contraband traffickers In addition, l know traffickers of contraband
frequently`use cellular telephones, communication devices, and other electronic media storage to
further their illegal activities and frequently maintain numerous such electronic devices in an effort
to conceal their activities I also know that traffickers frequently possess firearms to protect `
narcotics kept in their home and proceeds earned from the sale of narcotics

6. Based on this specialized training, experience,- and participation in other similar
drug trafiicking and irearm investigations, I know that individuals who are involved in the

distribution of narcotics and firearms possession frequently share combinations of common

 

1 1 received a Bachelors Degree in Business Management from South Carolina State University.
and a Masters Degree in Homeland Security (Counter Terroiism) from American Military
University.

atf

Case 1:18-mj;02966-ADC Document 3 Filed 11/13/18 Page 3 of 10

characteristics some of which are as follows:

a. Keeping of documents and records: Records of narcotics and firearms activity
are regularly concealed in various locations (including cellphones) and they take various forms
Documents commonly concealed by traffickers, include but are not limited to notes in code,
deposit slips, wired money transactions7 savings pass books, hidden bank accounts, photographs
of co-conspirators, various forms of commercial paper, personal address books, notebooks,
records, receipts, ledgers, travel receipts (rental receipts, airline tickets, bus tickets, and/or train
tickets) both commercial and private, money orders, and other papers relating to the ordering,
transportation, sale and distribution of narcotics and firearms or other such documents Which will
contain identifying data on the co-conspirators. These items may also be kept in locations
considered safe such as cellphones, safety deposit boxes, residences, vehicles, and on their person,
where they have ready access to them;

b. Use of computers and cellphones: Traffickers, due to advancement in technology,
may be utilizing computers, or other electronic storage media, including smart phones, to store the
records of documents listed in paragraph (a) and photographs of themselves their associates their
property, and their product Traffickers usually maintain these photographs in their possession, in
locations such as their homes, vehicles, electronic devices, or on their person;

c. Storage of currency: Traffickers also maintain on hand-large amounts of money
in order to maintain and to finance their ongoing narcotics business Money can be concealed in
their residences and may also include financial instruments, and evidence of financial transactions
relating to narcotics trafficking activities; and

d. Drug and Firearm trafficking paraphernalia: Traffickers commonly have in
their possession packaging material, cutting agents, digital scales, and other items used in the
preparation and packaging of drugs and other firearms and ammunition

7. Because this Affidavit is being submitted for the limited purpose of establishing
probable cause for a search warrant, l have not included every detail of every aspect of the
investigation Rather, I have set forth only those facts that I believe are necessary to establish
probable cause. I have not, however, excluded any information known to me that Would defeat a
determination of probable cause. The facts in this Affidavit come from my personal observations

my training and experience, and information obtained from other agents, police officers, witnesses

cooperating sources, telephone records, and reports

Case 1:18-mj-02966-ADC Document 3 Filed 11/13/18 Page 4 of 10

PROBABLE CAUSE

8. On August 16, 2018,` at 7:19 p.m., the Baltimore Police Department (BPD)
responded to 2932 Oakford Avenue in Baltimore City for a report of a male armed with a firearm
pointing the weapon at children and neighbors Detective Johncox met a female neighbor who
witnessed the incident2 She said TURNER yelled at children Which escalated into an altercation
between TURNER and herself outside 2932 Oakford Avenue. TURNER went into his residence
_on the second floor of 2932 Oakford Avenue after theargument and came back outside carrying a
“rnachine gun.” TURNER stood on the front porch and proceeded to point and wave the firearm
at kids and adults standing outside Witnesses statedlthat TURNER had a cellphone in his hand
and appeared to be filming the event. \

9. TURNER returned to his apartment and barricaded himself inside for hours
TURNER eventually left the apartment after speaking with BPD hostage negotiators K.S. and
B.S. (a juvenile) were also inside the residence with TURNER. All three individuals were taken
to BPD Homicide unit; however, neither TURNER nor K.S.. made a statement

10. Officers secured TURNER’s apartment and applied for a search and seizure
warrant The Honorable Timothy Doory of the Circuit Court for Maryland, Baltimore City,
authorized a warrant for TURNER’s residence Officers recovered a Mossberg .22LR AR style
rifle with a sawed off barrel, serial number EPF419536 from a wall vent;3 body armor from the
living area; one Ruger P95, 9mm caliber pistol with serial number 31630283, one Ruger model

` SR 22, -.22 caliber pistol, with serial number 361-06862, one Smith & Wesson M&P 40 Shield,

 

2 Body worn camera video captured the interview of the Witness
3 Agents believe this weapon qualifies as a firearm defined under 26 U.S.C. § 5845(a).
4

GW/

Case 1:18-mj-02966-ADC Document 3 Filed 11/13/18 Page 5 of 10

.40 caliber pistol, with serial number HPMOO?S, and various types of ammunition in a safe inside
the residence; and approximately 552 grams of marijuana, 33 grams of heroin and packaging
material that is consistent with narcotics packaging in the middle bedroom from a locked safe.4

1 1. Subject Electronic Device One was recovered on TURNER’s person and Subject
Electronic Device Two was recovered in the middle bedroom. The Subject Electronic Devices
and other recovered property was submitted to BPD Evidence Control Unit. The firearms,
ammunition and cell phones were transferred to ATF custody5 on September 7, 2018, and have
remained in the substantially the same condition since their seizure.

12. l submit there is probable cause to believe that TURNER used the Subject
Electronic Devices to obtain and distribute narcotics, obtain firearms, and record his criminal
activity on August 16, 2018.

CONCLUSION

13. Based on the facts as set forth in this Affidavit, there is probable cause to believe
that violations of 21 U.S.C. § 84l, possession With the intent to distribute controlled dangerous
substances, and 18 U.S.C. § 922(g), possession of a firearm by a prohibited person, have been
committed by TURNER. There is further probable cause to believe that the Subject Electronic
Devices contain evidence of these crimes

14. WHEREFORE, I respectively request that the Court issue a warrant authorizing

members of the ATF, or their authorized representatives including but not limited to other law

 

4 TURNER is prohibited from possessing a firearm due to a previous conviction for First Degree
Assault in 2012. This conviction carries a penalty of over a year incarceration and therefore
qualifies as a felony as defined by 18 U. S. C. § 92l
5 The cellphones were placed m the evidence vault at the ATF Baltimore Field Office located at
31 Hopkins Place, Baltimore, MD 21201

5

atf

Case 1:18-mj-02966-ADC Document 3 Filed 11/13/131 Page 6 of 10

2966'ADC

enforcement agents assisting in the above described investigation to search the Subject
Electronic Devices, as described in Attachment A, and to search the Subject Electronic Devices
for the purpose of identifying electronically stored data particularly described in Attachment B and

using the protocols described in Attachment C.

Respectfully Submitted,

_,

  
     

Specia gent Alfr Johnson II
_ Bureau of Alcohol, Tobacco, Firearms and Explosives

Subscribed and sworn to before me on this Z‘Yrkof October 2018.

The HonorablezA. D§%d Copperthite

United States Magistrate ludge

tl””

Case 1:13-mj-02966-ADC Document 3 Filed 11/13/18 Page 7 of 10
1 8 ' 2 9 6 6 " ADC
ATTACHMENT A
Property to Be Searched

a. One blue Samsung Galaxy S9+ cellular telephone bearing IMEI number
353515090362055 that was recovered in the residence at 2932 Oakford Ave. (Subject Electronic
Device-I) and located in the ATF Baltimore Field Division evidence vault at 31 Hopkins Place,
Baltimore, Maryland 21201 ;

b.- One black ZTE cellular phone cellular telephone that was recovered in the
residence at 2932 Oakford Ave. (Subject Electronic Device 2) and located in the ATF Baltimore

Field Division evidence vault at 31 Hopkins Place, Baltimore, Maryland 21201.

@N/\/ ease izia-mj-ozeee-ADC Document 3 Filed 11/13/13. Page a of 10
1 8 " 2 9 6 6 "ADC

ATTACHMENT B
Property to be Seized

This warrant authorizes the search and seizure of the following electronically stored
information, contained within the items described in Attachment A:

a. digital images;
b.- digital videos;
c. records of incoming and outgoing voice communications-g
d. records of incoming and outgoing text messages;

e. the content of incoming and outgoing text messages;

f. voicemails;

g. voice recordings;
h. contact lists; and
i. location data;

that are related to the investigation into drug trafficking and/or firearms as more fully described in
the Affidavit.

Case 1:18-mj-02966-ADC Document 3 Filed 11/13/18 Page 9 of 10

18-2965-nm

ATTACHMENT C
Search Protocols

The Subject Electronic Devices will be charged and powered on The devices and all
readable and searchable contents will be downloaded to a “Ce]leBrite” or “XRY” or similar device.
The contents downloaded on the “CelleBrite” or “XRY” or similar device will then be copied to a
readable computer disc and reviewed by your affiant. A search warrant return will be provided to
the Court thereafter. `

Because of the possibility that the files examined pursuant to the warrant will include
information that is beyond the scope of what the United States has demonstrated the existence
probable CauSe to Search for, the search shall be conducted in a manner that Will minimize to the
greatest extent possible the likelihood that files or other information for which there is not probable
cause to search is not viewed.

While this protocol does not prescribe the specific search protocol to be used, it does
contain limitations to what the government investigators may view during their search, and the
searching investigators shall be obligated to document'the search methodology used in the event
.that there is a subsequent challenge to the search that was conducted, pursuant to the following
protocol

With respect to the search of any digitally/electronically stored information that is seized
pursuant to this warrant, and described in Attachment B hereto, the search procedure shall include
such reasonably available techniques designed to minimize the chance that the government
investigators conducting the search will view information that is beyond the scope for which the
probable cause exists

The following list of techniques is a non-exclusive list which illustrates the types of search
methodology that may avoid an overbroad search, and the government may use other procedures
that, like those listed below, minimize the review of information not within the list of items to be
seized as set forth herein:

a. ` Use of computer search methodology to conduct an examination of all the data contained
in such computer hardware, computer software, and/or memory storage devices to
determine whether data falls within the items to be seized as set forth herein by specific
date ranges names of individuals or organizations

b. Searching for and attempting to recover any deleted, hidden, oriencrypted data to determine
whether that data falls Within the list of items to be seized as set forth herein;

c. Physical examination of the storage device, including digitally Surveying various file
directories and the individual files they contain to determine Whether they include data
falling within the list of items to be seized as set forth herein; and

9

Case 1:18-mj-02966-ADC Document 3 Filed 11/13/18 Page 10 of 10

18'2966'ADC

d. Opening or reading portions of files that are identified as a result of conducting digital
search inquiries in order to determine their relevance

10

